Citation Nr: 1312057	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  05-17 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for right thoracic outlet syndrome, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for left thoracic outlet syndrome, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which continued 10 percent ratings for right and left thoracic outlet syndrome.  

In April 2008, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In June 2008 and May 2011, the Board remanded the claims for increased ratings for the Veteran's right and left thoracic outlet syndrome.  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

In his September 2012 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran is entitled to service connection for neuropathy of the left lower extremity, resulting in complete left foot paralysis, as secondary to service-connected lumbar strain.  The representative stated that, while the Veteran was in receipt of a 40 percent rating for her lumbar spine disability, she was entitled to a separate rating for her neuropathy, as well as special monthly compensation (SMC) for loss of use of her left foot.  The Board notes that the Veteran is currently in receipt of a 40 percent rating for lumbar radiculopathy with sciatica.  

The issue of entitlement to an increased evaluation for lumbar radiculopathy with sciatica, to include entitlement to a separate rating for left foot paralysis and entitlement to SMC for loss of use of the left foot, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

Further, in an October 2002 statement, the Veteran asserted that the degree of pain in her left shoulder had severely increased.  She also described neck and arm pain.  This statement raises a claim for an increased evaluation for her service-connected cervical radiculopathy with left arm involvement.  The claim for an increased evaluation for cervical radiculopathy with left arm involvement has also been raised by the record but has not been adjudicated by the AOJ.  This matter is also referred to the AOJ for appropriate action.  

Additionally, a claim for service connection for headaches as secondary to bilateral thoracic outlet syndrome and cervical radiculopathy was previously referred to the AOJ in the June 2008 and May 2011 remands.  There is still no indication that action has been taken on this claim.  Thus it is, again, referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The claims were most recently remanded, in May 2011, to afford the Veteran a new VA examination, as a November 2008 VA examination report included contradictory and confusing comments which appeared to suggest that an electromyography (EMG) and nerve conduction study would be helpful to ascertain the symptoms and severity of the Veteran's disabilities.  

In this regard, the Veteran was noted to have symptoms of thoracic outlet syndrome, specifically, pain and numbness into the fourth and fifth digits of both hands, on VA examination in November 2008.  The examiner commented that EMG and nerve conduction studies were inconclusive for thoracic outlet syndrome.  The examiner commented that the present examination revealed evidence of mild thoracic outlet syndrome in each upper extremity.  The examiner stated that there was strong clinical evidence to support the diagnosis of thoracic outlet syndrome, adding that EMG and nerve conduction studies may or may not be helpful in diagnosing thoracic outlet syndrome.  He concluded by stating that no further diagnostic testing was warranted.  

The May 2011 remand instructed that the Veteran be afforded a VA neurological examination to ascertain the symptoms and severity of her bilateral thoracic outlet syndrome.  She was to be afforded an EMG and a nerve conduction study, and the examiner was to consider the results of these studies in determining the degree (e.g., mild, moderate, etc.) of neurological disability in each upper extremity.  

The Veteran was afforded a VA examination in June 2011.  The examiner, who previously conducted the November 2008 VA examination, diagnosed moderate to severe thoracic outlet syndrome of both upper extremities.  He commented that no further diagnostic testing was warranted.  

Another VA examination was performed in July 2011.  That examiner diagnosed moderate severity of bilateral thoracic outlet syndrome.  No EMG or NCS study was performed.  

Because the EMG/NCS study requested by the Board in May 2011 had not been performed, the Veteran was scheduled for another VA examination.  In July 2012, the Veteran was afforded another VA examination to ascertain the symptoms and severity of her bilateral thoracic outlet syndrome.  The Veteran had constant pain in the left upper extremity, described as moderate, with severe intermittent pain.  There were moderate paresthesias/dysesthesias, as well as numbness, in the left upper extremity.  Muscle strength was normal, but deep tendon reflexes and sensation for light touch were absent.  The examiner commented that the Veteran reported no sensation to pinprick below the face on either side of her body, but noted that this loss of sensation was not consistent with previous findings in the medical record, history, or imaging findings.  The examiner found that all of the Veteran's upper extremity nerves were normal on the right and left.  The examiner reviewed EMG studies from February 1994 and June 1999, reflecting mild left C7 and chronic C5-6 motor root irritability, respectively.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Here, the Veteran has yet to be afforded an EMG/NCS to evaluate her bilateral thoracic outlet syndrome as directed in the May 2011 remand.  While the June 2011 VA examiner indicated that further diagnostic testing was not warranted, and the July 2012 VA examiner commented that an EMG was more often than not not helpful in establishing a definitive diagnosis of thoracic outlet syndrome, the diagnosis of bilateral thoracic outlet syndrome has been established in this case.  The question presently before the Board is the severity of the service-connected disabilities.  As the claims must be remanded for other development, the Veteran should be scheduled for a new VA examination to evaluate her bilateral thoracic outlet syndrome.  An EMG and nerve conduction study should be performed, unless the examiner determines that such testing would not be beneficial in ascertaining the symptoms and severity of the Veteran's bilateral thoracic outlet syndrome.  If the examiner determines that such testing would not be beneficial, he or she must provide an explanation as to why the testing would not be helpful in ascertaining the symptoms and severity of the Veteran's bilateral thoracic outlet syndrome (as opposed to establishing a diagnosis).  

The Veteran is also service-connected for cervical radiculopathy with left arm involvement.  To the extent possible, the VA examiner should distinguish the symptoms attributable to the Veteran's cervical radiculopathy with left arm involvement from symptoms caused by her service-connected bilateral thoracic outlet syndrome.  If the symptoms cannot be distinguished, the VA examiner should explain why.  This comment is needed to avoid twice compensating the Veteran for the same symptoms under the guise of different diagnoses, as this would violate VA's anti-pyramiding regulation, 38 C.F.R. § 4.14 (2012).

The claims file also indicates that there are outstanding treatment records which are potentially pertinent to the claims on appeal.  In this regard, the July 2011 VA examiner noted that the Veteran was receiving trigger point injections from neurology and pain control from pain management.  The only VA treatment records currently associated with the claims file dated since August 2009 consist of a March 2011 Physical Medicine Rehabilitation Education Consult and an August 2011 Primary Care Outpatient Note.  The July 2011 VA examination report suggests that more recent VA treatment records are available.  Further, the July 2012 VA examiner commented that a June 2012 MRI revealed moderate multilevel spondylitic changes.  No such MRI report is currently of record.  

As any records of VA treatment since August 2009 are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

An August 2011 VA treatment record reflects that the Veteran had been evaluated by a neurosurgeon, Dr. K., who felt that the Veteran had nerve damage in her arms following EMG studies.  The Veteran did not have these EMG studies with her.  The Veteran indicated that she was going to discuss options with Dr. H. (her VA neurologist) prior to committing to any surgery.  The pertinent assessment was neck pain with left arm paresthesias evaluated by a private neurosurgeon.  The claims file includes a November 2002 treatment record from Dr. K.; however, this record makes no mention of review of EMG studies.  The August 2011 VA treatment record indicates that additional records from Dr. K. exist that have not been obtained.  Moreover, the most recent EMG testing of the upper extremities currently of record is dated in June 1999.  Any more recent EMG testing should be associated with the record on remand.  

Additionally, during VA treatment in December 2006 and June 2008, the Veteran reported that she saw her primary care provider, Dr. F., twice a year.  While treatment records from Dr. F. dated from January 1996 to October 2002 have been associated with the claims file, the record indicates that more recent treatment records from this physician are available.  

The Board further finds that additional notification action, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is warranted.  The Veteran has not been provided with complete notice regarding her claims for increased evaluations for right and left thoracic outlet syndrome.  On remand, the Veteran should be furnished VCAA notice regarding her claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right and left thoracic outlet syndrome.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for (1) treatment records from the Wilmington VA Medical Center (VAMC), dated since August 2009 (to include the report of a June 2012 MRI); (2) treatment records from Dr. K., as referenced during VA treatment in August 2011; (3) any reports of EMG testing of the upper extremities performed since June 1999; and (4) treatment records from Dr. F., dated since October 2002.  

2.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claims for increased evaluations for her service-connected right and left thoracic outlet syndrome.

3.  After all available records have been associated with the claims file or Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected right and left thoracic outlet syndrome.  In conjunction with the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Since service connection is already established, the purpose of the examination is to determine the severity of the right and left thoracic outlet syndrome.

An EMG and nerve conduction study should be performed, UNLESS the examiner determines that such testing would not be beneficial in ascertaining the symptoms and severity of the Veteran's bilateral thoracic outlet syndrome.  If the examiner determines that such testing would not be beneficial, he or she must provide an explanation as to why the testing would not be helpful in ascertaining the symptoms and severity of the Veteran's bilateral thoracic outlet syndrome (as opposed to establishing a diagnosis).  

The physician must describe all symptoms (and associated impairment of function) related to the Veteran's right and left thoracic outlet syndrome and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

To the extent possible, the VA examiner should distinguish the symptoms attributable to the Veteran's cervical radiculopathy with left arm involvement from symptoms caused by her service-connected bilateral thoracic outlet syndrome.  If the symptoms cannot be distinguished, the VA examiner should explain why.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If any benefit sought remains denied the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



